Opinion
Per Curiam,
This case was correctly determined in the opinion of Judge Soffel.
We do not regard this decree, however, as one of default — pro confesso. We note that a responsive answer was filed to the bill and issue joined. The case then appeared on the equity trial list. The chancellor perceiving that there were no questions of fact raised by the pleadings, but merely questions of law, placed the case on the argument list of the court in banc. This is an irregular practice. A chancellor should first pass upon the case before it is considered, on exceptions, by the court in banc. Curiously enough, before the case was argued before the court in bane, plaintiff and defendant, respectively, made motions under Equity Rules Nos. 55 and 48, raising preliminary objections to bill and answer. Obviously, after a case is at issue, such Equity Rules, relating to preliminary objections, have no application. Such errors in procedure, however, are harmless in this case and do not necessitate re-committal for the purpose of correction.
Decree affirmed. Costs to be paid as directed by the court below.